       Case 4:19-cr-06049-SMJ        ECF No. 118   filed 06/11/20   PageID.476 Page 1 of 3



1     William D. Hyslop
2     United States Attorney
      Stephanie Van Marter
3     Assistant United States Attorney
4     Post Office Box 1494
      Spokane, WA 99210-1494
5     (509) 353-2767
6

7                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF WASHINGTON
8

9    UNITED STATES OF AMERICA,                      )
                                                    )    4:19-CR-6049-SMJ-1
10
                        Plaintiff,                  )
11                                                  )    United States’ Motion to Reconsider
12
            v.                                      )    Dismissal of Count 2
                                                    )    (ECF No. 115)
13   IVAN RENTERIA CASTILLO,                        )
14
                                                    )
                        Defendant.                  )
15                                                  )
16
            Plaintiff, United States of America, by and through William D. Hyslop, United
17
     States Attorney for the Eastern District of Washington, Stephanie Van Marter, Assistant
18
     United States Attorneys for the Eastern District of Washington, submits the following
19
     Motion to Reconsider Dismissal of Count 2 (ECF 115).
20
            I.    Background
21
            On March 3, 2020, Defendant Castillo filed a motion to dismiss Count 2 of the
22
     Superseding Indictment on grounds that the United States deported a material witness. On
23
     May 28, 2020, the Court heard argument as to the motion to dismiss and granted
24
     Defendant's motion in part. An order issued on June 9, 2009. ECF 115.
25
            Since the time Defendant raised this issue with the United States, the United States
26
     has been attempting to locate this witness. The COVID -19 epidemic created several
27
     constraints for law enforcement to actively look for the witness however, days after this
28
     Court's hearing on May 28, 2020, this witness had activity on social media. Based upon
29

30   United States’ Motion to Reconsider Dismissal of Count 2 - 1
       Case 4:19-cr-06049-SMJ     ECF No. 118       filed 06/11/20   PageID.477 Page 2 of 3


     that activity, it appeared he may be back in the area. Based upon this Court's ruling, the
 1
     United States applied for and obtained a material witness warrant. ECF 111 and 112.
 2
     On June 10, 2020, the witness was located and arrested pursuant to the material witness
 3

 4
     warrant.

 5
            The United States notified counsel this morning that the witness has been located

 6
     and as soon as the witness has appointed counsel, the parties will work together to set up a

 7
     time for him to be interviewed by the defense. The United States also inquired as to the

 8
     position of counsel as to the reinstatement of the charge. Counsel indicated he would still

 9
     object to the reinstatement of the charge, arguing it was too little too late. However,

10
     respectfully, the United States submits that is not the proper remedy under the law for this

11 circumstance. The witness has been located in sufficient time for the Defendant to utilize

12 this witness and their testimony at trial.

13          It is therefore the United States' position that the basis for the dismissal of Count 2

14 no longer exists and has been cured by locating the witness and making him available to

15 counsel prior to trial. The United States further respectfully submits, the Defendant has

16 not suffered any prejudice as this matter was previously set for July 20, 2020 prior to the

17 decision as to the pending motion. Therefore, the trial was not delayed in any manner due

18 to this witness or the issues surrounding this witness.
19                                              Conclusion

20          For the foregoing reasons, the United States respectfully submits there is no basis

21   with which to dismiss Count 2 of the Superseding Indictment. The United States asks

22   this Court to reconsider its order of dismissal and reinstate the charge.

23

24          DATED June 11, 2020.

25                                              William D. Hyslop
26                                              United States Attorney

27                                              s/ Stephanie Van Marter
28                                              Stephanie Van Marter
                                                Assistant United States Attorney
29

30   United States’ Motion to Reconsider Dismissal of Count 2 - 2
      Case 4:19-cr-06049-SMJ     ECF No. 118    filed 06/11/20   PageID.478 Page 3 of 3



1

2                                       CERTIFICATION
3          I hereby certify that on June 11, 2020 I electronically filed the foregoing with the
4    Clerk of the Court and counsel of record using the CM/ECF System.
5

6

7    Adam R Pechtel
8
     adam@pechtellaw.com
     Douglas E McKinley
9    doug@mckinleylaw.com
10
     Attorneys for Ivan Renteria Castillo (1)

11

12
                                            s/ Stephanie Van Marter
13                                          Stephanie Van Marter
14                                          Assistant United States Attorney

15

16

17

18
19

20

21

22

23

24

25

26

27

28

29

30   United States’ Motion to Reconsider Dismissal of Count 2 - 3
